
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 459
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Aderholt (for
			 himself, Mr. Grimm,
			 Mr. Franks of Arizona,
			 Mr. Calvert,
			 Mr. Pitts,
			 Mr. Wolf, and
			 Mr. Forbes) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging any new government convened in
		  Egypt to fully allow for the freedom of religion.
	
	
		Whereas in its 2011 Annual Report, the United States
			 Commission on International Religious Freedom (USCIRF) recommended for the
			 first time that Egypt be named by the United States Department of State as a
			 Country of Particular Concern, along with other long-time religious freedom
			 offenders Burma, China, Eritrea, Iran, Iraq, Nigeria, North Korea, Pakistan,
			 Saudi Arabia, Sudan, Turkmenistan, Uzbekistan, and Vietnam;
		Whereas according to the USCIRF Chair, Leonard Leo,
			 CPCs are nations whose conduct marks them as the world’s worst religious
			 freedom violators and human rights abusers. In the case of Egypt, instances of
			 severe religious freedom violations engaged in or tolerated by the government
			 have increased dramatically since the release of last year’s report, with
			 violence, including murder, escalating against Coptic Christians and other
			 religious minorities. Since President Mubarak’s resignation from office in
			 February, such violence continues unabated without the government’s bringing
			 the perpetrators to justice. Consequently, USCIRF recommends CPC designation
			 for Egypt.;
		Whereas many instances of discrimination against religious
			 minorities, especially the Christian minority, persist, including—
			(1)a
			 lack of employment in higher positions of the public sector, universities,
			 army, and the security service;
			(2)a
			 lack of protection and lack of prosecution of perpetrators in cases of
			 sectarian violence;
			(3)government
			 harassment of converts to Christianity while, conversely, the government allows
			 and encourages conversion to Islam;
			(4)the inability to
			 obtain government issued identification cards which reflect conversion to
			 Christianity; and
			(5)prejudice against
			 Christian guardians in child custody cases which involve parents of both Muslim
			 and Christian faith;
			Whereas under the current law, government permission is
			 required for the construction and renovation of Christian churches and the
			 process for obtaining such permission is often onerous and inflexible while no
			 such restrictions apply for the construction and renovation of mosques;
		Whereas a unified law regulating construction of places of
			 worship was first proposed in 2005 in the Parliament, but has never been
			 passed;
		Whereas the government’s response to sectarian violence
			 has been to conduct forced reconciliation sessions between Muslims and
			 Christians in lieu of prosecution;
		Whereas, on October 9, 2011, at least 25 people were
			 killed and more than 300 were injured when military forces opened fire on a
			 gathering of unarmed Coptic Christians, and then drove armored vehicles into
			 the crowds;
		Whereas this incident follows multiple incidents in the
			 spring of 2011 when Coptic churches and monasteries were burned and more than
			 39 individuals were killed and at least 263 wounded;
		Whereas the New Year’s Eve 2010 suicide attack on St.
			 Mark’s Coptic Christian church in Alexandria was one of the worst incidents of
			 violence against Egypt’s Coptic minority in a decade;
		Whereas the trial for those accused of shooting and
			 killing innocent victims outside a Coptic church in Naga Hammady on Coptic
			 Christmas Eve in January 2010 has been repeatedly delayed and promotes a
			 climate of impunity; and
		Whereas these incidents are but a few examples of the
			 recent increase in sectarian violence against religious minorities as well as
			 other forms of discrimination which Egyptian authorities have failed to
			 properly address: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly encourages any new government
			 convened in Egypt to fully allow for the freedom of religion;
			(2)believes that
			 Egyptian law should provide for this freedom, specifically including freedom of
			 conversion and freedom to build houses of worship;
			(3)recommends the
			 release of Coptic Christian prisoners from the spring 2011 protests, unless all
			 due legal processes are timely followed; and
			(4)urges the issuance of permanent licenses to
			 monasteries, churches, synagogues, and other places of worship to build
			 boundary fences for their safety and protection.
			
